Citation Nr: 0913033	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-34 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from October 1963 to November 
1965, and served in the United States Army Reserve until 
September 1969, with a period of active duty for training 
from June 17 to 29, 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and July 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, that declined to reopen the 
previously denied a claim of entitlement to service 
connection for bilateral hearing loss, and denied entitlement 
to service connection for tinnitus, respectively.

In February 2009, the Veteran testified during a hearing 
before the undersigned that was conducted via 
videoconference.  A transcript of the hearing is of record.

In view of the Board's decision to reopen the issue of 
entitlement to service connection for a hearing loss, the 
Board has characterized the appeal as encompassing the three 
issues set forth on the title page.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2005 rating decision, entitlement to service 
connection for bilateral hearing loss was denied, finding 
that the Veteran's service medical records (from 1963 to 
1965) did not reflect a hearing loss, and that he did not 
provide medical evidence that the claimed disorder occurred 
in or was caused by his active duty.  The Veteran did not 
perfect an appeal.

2.  The evidence associated with the claims file since the 
January 2005 RO decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The January 2005 RO decision denying entitlement to 
service connection for a bilateral hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the January 2005 RO decision 
is new and material and the claim of entitlement to service 
connection for a bilateral hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008), VA has certain obligations to notify and 
assist the appellant.  Given that this decision reopens the 
claim of entitlement to service connection for a bilateral 
hearing loss and then remands the appeal, an exhaustive 
analysis of VA's attempt to comply with these statutes is not 
in order.

II. New and Material Evidence

A January 2005 RO rating decision denied the Veteran's claim 
for service connection bilateral hearing loss on the basis 
that his service medical records (dated from 1963 to 1965) 
did not reflect hearing loss, and that he did not provide 
medical evidence that the claimed disorder was shown to have 
occurred in or was caused by his active duty.  The Veteran 
was notified in writing of the RO's decision and did not 
appeal, and it became final.

The evidence of record at the time of the January 2005 RO 
rating decision that denied service connection for bilateral 
hearing loss included the Veteran's service medical records 
for his period of active duty from 1963 to 1965.  These 
records show that, when examined for separation in September 
1965, the Veteran's hearing was essentially normal in each 
ear. 

A service department record, dated in April 1967, indicates 
that the Veteran was ordered to active duty for training at 
Fort McClellan, Alabama, with the first day of training on 
June 18, 1967.  An undated record indicates that the 
Veteran's period of training was from June 17 to June 29, 
1967.

Also of record were private medical records from Alan 
Desmond, a certified audiologist, dated from January 1984 to 
August 1994, indicating that the Veteran was initially seen 
in January 1984 for hearing loss.  The Veteran gave a history 
of first noticing hearing loss two years earlier.  The 
diagnoses were mild to moderately severe left ear hearing 
loss, with severe loss on the right.  

Private medical records dated in August 1994 indicate that 
the Veteran's hearing loss was evaluated at Duke University.  
No evidence of retro cochlear pathology was found.

VA medical records, dated from August 2003 to September 2004, 
reflect the Veteran's treatment for hearing loss, and show 
that he was fitted for hearing aids.

In a September 2004 signed statement, the Veteran said that 
an audiologist once told him that his hearing loss may have 
been due to firing of 3.5 rocket launchers in service.  In a 
November 2004 signed statement, the Veteran denied treatment 
for hearing loss in service and said he was initially treated 
for it in 1970, but could not obtain the physician's records.  

The January 2005 RO decision was final based upon the 
evidence then of record.  38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a Veteran 's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Id. at 1363. 

An application to reopen the appellant's previously denied 
claim was received by the RO in February 2005.  The evidence 
added to the record since the January 2005 RO decision that 
denied the Veteran's claim for service connection for 
bilateral hearing loss includes VA and private medical 
records and statements, dated from 1973 to 2009, service 
department records, the Veteran's and others' written 
statements, and his oral testimony in support of his claim.

In his February 2005 written claim, the Veteran said that his 
hearing was injured while he performed active duty for 
training in 1967 at Fort McClellan when he fired 3.5 rockets 
without ear protection.

Despite the RO's repeated requests, the National Personnel 
Records Center was unable to provide any service medical 
records for the Veteran's Reserve service.

Added to the record is a February 1973 private audiogram, 
purported to have been performed while the Veteran worked at 
U.S. Steel.  January 1985 records from U.S. Steel Mining Co. 
Inc. indicate that an audiogram was requested due to impaired 
right ear hearing.  It was noted that the Veteran wore a 
hearing aid in his left ear.  Audiogram results appear to 
show hearing loss.

Private medical records, dated from 1993 to 1994, include 
audiograms and reflect that the Veteran had a long-standing 
hearing loss, according to an October 1993 statement from 
Donald Zedalis, M.D. 

In an April 2006 statement Diana Janey, an audiologist noted 
in the VA medical records to have treated the Veteran, 
indicated that he was seen in June 2004 for re-evaluation 
that revealed severe to moderately severe bilateral hearing 
loss.  Constant tinnitus was also noted.  She said excessive 
noise exposure while serving in the military was reported.  

In a May 2008 substantive appeal, the Veteran said that his 
hearing loss and tinnitus occurred in 1967 while in the Army 
Reserve.

During his February 2009 hearing, the Veteran testified he 
served in the Dominican Republic as a decontamination 
specialist, giving showers to groups who lacked access.  He 
stated that he drove around and delivered water, washed 
helicopters and provided showers.  He was exposed to frequent 
helicopter noise and was fired upon but never returned fire 
(see hearing transcript, page 4).  He said that he was 
activated for a period of active duty for training in 1967 
during which he fired weapons without hearing protection and 
that sounded like an explosion going off in his head (Id. at 
5-6).  The Veteran believed he only had a temporary hearing 
loss and denied seeking medical treatment for it in service.  
He discovered he had a hearing loss during a post-service 
work-related examination for US Steel for whom he worked from 
1973 to 1986, as a truck driver.  He said that his right ear 
was worse than his left.  The Veteran also indicated that the 
plant closed and after 1986, he drove a dump truck.  The 
Veteran further stated that, in 1995, he was awarded Social 
Security Administration disability benefits evidently due to 
hearing problems (Id. at 8 and 16).  He said he was unable to 
locate treatment records from US Steel, and that other 
physicians passed away and he was unable to locate those 
records.  The Veteran testified that his tinnitus began after 
shooting rockets and he received treatment since 1973.

In a February 2009 signed statement Ms. Janey opined that, 
based on audiological findings and careful review of the 
information, it was at least as likely as not, i.e., there 
was a 50/50 probability, that his hearing loss and tinnitus 
were related to the loud sounds to which he was exposed 
during military service.  

The evidence added to the record since the January 2005 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised, in part, on a finding that there was no 
evidence that the Veteran had a post service chronic residual 
disability, the February 2009 statement from the audiologist, 
reflecting diagnoses of hearing loss related to acoustic 
trauma in service relates to an unestablished fact necessary 
to substantiate the claim.  Thus, new and material evidence 
has been submitted.  The claim is reopened.

Adjudication of the claim does not end with a finding that 
new and material evidence has been submitted, nor is a grant 
of service connection assured.  Once a claim is reopened, the 
VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant' s claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A.  As 
noted below, the Board is requesting additional development 
with respect to the underlying claim for service connection 
for a bilateral hearing disorder, and will issue a final 
decision once that development is complete, if the case is 
ultimately returned to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a bilateral hearing 
loss is reopened.


REMAND

The Veteran seeks entitlement to service connection for a 
bilateral hearing loss and tinnitus.  In oral and written 
statements in support of his claim, he attributes his hearing 
loss to exposure to acoustic trauma during his active duty 
for training in June 1967.

In support of his claim, the Veteran points to the April 2006 
signed statement from an audiologist who treated him at the 
VA outpatient clinic, to the effect that, when seen in June 
2004 for re-evaluation, he had severe to moderately severe 
bilateral hearing loss and constant tinnitus.  She said 
excessive in-service noise exposure was reported.  In 
February 2009, this audiologist opined that it was at least 
as likely as not that the appellant's hearing loss and 
tinnitus were related to the loud sounds to which he was 
exposed during military service.  

Thus, the Board is of the opinion that the Veteran should be 
afforded a VA examination to determine the etiology of any 
bilateral hearing loss and tinnitus found to be present. 

As well, in December 2004, the Veteran submitted signed 
medical releases indicating that, from 1980 to 1995, he was 
treated by Smith & Jones, M.D.; and, since 2000, by William 
J. Larsen, an audiologist.  While some private audiology 
records dated in 1973, 1985 and from 1993 to 1994, are of 
record, there is no indication that the records identified by 
the Veteran were requested by the RO.  

Finally, as noted above, the Veteran testified that he 
received Social Security Administration disability benefits 
since 1995, apparently due to his hearing loss.  Accordingly, 
the Social Security Administration records should be obtained 
in connection with his claim.  Tetro v. Gober, 14 Vet. App. 
110 (2000).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request all 
additional medical records regarding the 
Veteran's treatment for bilateral hearing 
loss and tinnitus for the period from 
1980 to 1995 from Smith & Jones, M.D., 
Medical Arts Building, 100 New Hope Road, 
Suite 20, Princeton, West Virginia 24740; 
and all records from William J. Larsen, 
M.S., 2129 College Avenue, Bluefield, 
Virginia 24605, for the period from 2000 
to the present.  If any records are 
unavailable, the Veteran and his 
representative should be so notified in 
writing.

2.  The AMC/RO should obtain all VA 
medical records regarding the Veteran's 
treatment for the period from May 2006 to 
the present.  If any records are 
unavailable, the Veteran and his 
representative should be so advised in 
writing.

3.  The AMC/RO should contact the Social 
Security Administration and request 
copies of the administrative decision and 
all medical records considered in the 
Veteran's claim for Social Security 
disability benefits (and any subsequent 
disability determination evaluations). 
All records obtained should be associated 
with the claims file.  If any records are 
unavailable, a note to that effect should 
be placed in the claims file, and the 
veteran and his representative so advised 
in writing.

4.  Then, the Veteran's claims file is to 
be forwarded for review by a VA an 
audiologist to determine the etiology of 
any current hearing loss and tinnitus.  
An examination should be conducted during 
which a complete history of the claimed 
noise exposure should be obtained, 
including any post-service exposure to 
acoustic trauma.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  
Based on a through review of the claims 
file and any examination findings, the 
audiologist is to address the following:  

Does the Veteran currently have a 
bilateral hearing loss and/or 
tinnitus?  If so, is it at least as 
likely as not, that is, is there a 
50/50 chance, that either or both 
disorders is/are related to the 
Veteran's period of active duty from 
October 1965 to November 1965, or 
his period of active duty for 
training from June 17 to 29, 1967, 
to include in-service exposure to 
acoustic trauma?  If a sensorineural 
hearing loss is diagnosed, is it at 
least as likely as not that the loss 
was compensably disabling within a 
year of separation from active duty?  
A rationale must be provided for all 
opinions expressed.  

The  term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

5.  The Veteran is to be advised in 
writing that it is his responsibility to 
report for the VA examination, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  Thereafter, the AMC/RO should 
adjudicate the claim of entitlement to 
service connection for bilateral hearing 
loss and tinnitus on the merits.  If any 
benefit sought is not granted, the 
Veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


